DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumiya (JP 63-252613 A, cited by applicant) in view of Hong et al. (US 2004/0055726, hereinafter Hong, previously cited), Asuke (US 5,865,240, previously cited), and Withers (US 2004/0261970 A1, cited by applicant).
Re Claim 1. Matsumiya teaches a method for producing metals or metal alloys, the method comprising: 
melting, by a melting apparatus, a metal or a metal alloy to produce a casting melt (Fig. 1, item 2); 
transporting, by a feed line (item 1), the casting melt to casting moulds (Fig. 2, item 16) to be filled, 
adding, during the transporting of the casting melt by the feed line, solids (Fig. 1, item 15) to the casting melt in an introduction zone of the feed line; and 

wherein the feed line is configured as a tube and the mixing zone is in the tube (Fig. 1).  

	Matsumiya does not expressly disclose that melting by a melting apparatus. However, it is inherent to employ a melting apparatus as Matsumiya is using a molten metal.
	Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Matsumiya to melt by melting apparatus to produce a molten metal required by Matsumiya.

	Matsumiya fails to specifically teach that the mixing is carried out in the mixing zone by an ultrasound sonotrode, wherein the casting melt and the added solids are excited by ultrasound, and that at least a portion of the casting melt passes through the introduction zone and the mixing zone a plurality of times.

	The invention of Hong encompasses die casting method and apparatus for rheocasting. Hong teaches stirring semisolid material in a tube (Fig. 2, item 2) using ultrasonic waves (item 1, para. 36 & 55).
	The invention of Asuke encompasses rheocasting method and apparatus. Asuke teaches mechanical or ultrasonic agitation can be used to uniformly diffuse fine solid particles in the melt (C1/L10-20).
	In view of Hong and Asuke, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Matsumiya to employ ultrasound sonotrode to 

	The invention of Withers encompasses method and apparatus for producing components from metal matrix composite materials. Withers teaches that at least a portion of the casting melt passes through the introduction zone and the mixing zone a plurality of times (para. 58) to return material that is not required in a particular casting process step (para. 58).
	In view of Withers, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Matsumiya in view of Hong and Asuke to pass through at least a portion of the casting melt the introduction zone and the mixing zone a plurality of times; since Withers teaches the advantage of doing it, which is to return material that is not required in a particular casting process step (para. 58).

Re Claim 2. The combination teaches wherein the mixing is carried out during and/or after the addition of the added solids (Matsumiya, Fig. 1).
  
Re Claim 4. The combination teaches wherein supply of the casting melt in the feed line takes place continuously (Matsumiya, Fig. 1).  

Re Claim 5. The combination wherein the added solids are fibres and/or particles (Matsumiya, p. 2).  

Re Claim 6. The combination wherein the fibres include one or more of silicon carbide fibres (Matsumiya, p. 2).  

Re Claim 7. The combination wherein the feed line is thermally regulated (Matsumiya, Fig. 1, items 4 & 5).
  
Re Claim 8. The combination wherein the casting melt is cooled during the transporting in the feed line until the casting melt has a semisolid state (Matsumiya, abstract).  

Re Claim 9. The combination teaches wherein the added solids are kneaded in the casting melt in the semisolid state in the mixing zone (Matsumiya, abstract).

Re Claim 15. The combination teaches using the metal or the metal alloy for the production of cast parts (Matsumiya, Fig. 2).

Re Claim 17.The combination teaches wherein the feed line comprises a bypass line (Withers, Fig. 3, item 41), the portion of the casting melt flowing through the bypass line as a bypass flow (para. 58), permitting the portion of the casting melt to pass through the introduction zone and the mixing zone the plurality of times (para. 58).  

Re Claim 18. The method according to claim 17, wherein the bypass line has an entry for the bypass flow after a portion of the mixing zone where the mixing is carried out by the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly applied reference, Withers addresses the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

5/26/2021